Citation Nr: 1112516	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, claimed as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as residuals of broken ribs, to include a lung condition with susceptibility to pneumonia and bronchitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 2, 1970 to September 4, 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for COPD due to tobacco use (claimed as residuals of broken ribs, to include a lung condition with susceptibility to pneumonia and bronchitis).  This matter further comes before the Board from an August 2007 rating decision in which the RO denied service connection for coronary artery disease (claimed as a heart condition, to include prior heart attacks), for migraine headaches, and for a back condition.

The issue of entitlement to service connection for coronary artery disease, claimed as secondary to the service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's migraine headaches had an onset in service, or are otherwise related to active service.

2. The preponderance of the evidence is against a finding that the Veteran has a back condition that had an onset in service, or is otherwise related to active service.

3. The preponderance of the evidence is against a finding that the Veteran's COPD had an onset in service, or is otherwise related to active service.


CONCLUSIONS OF LAW

1. Migraine headaches were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2. A back condition was not incurred in or aggravated by active military service, nor may arthritis of the back be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3. COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of a decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2006 and March 2007 that fully addressed the notice elements and each were sent prior to the initial RO decisions.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the April 2006 and March 2007 letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a back condition that may be related to service, nor was he scheduled for a VA examination to determine whether his headaches are related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for migraine headaches, there is competent medical evidence of a current disability.  The Veteran contends he has such headaches, and he is capable of reporting such symptoms.  There is, however, no report of or finding of a pertinent event, injury, or disease during active duty service or a related service-connected disability.  Moreover, there is no competent evidence of record (other than the Veteran's lay assertions) showing that his headaches may be related to a period of active duty service.  Although he has contended that his headaches had an onset and are related to service, the Board notes that his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, a VA examination on this issue is not warranted.

With regard to the claim for service connection for a back condition, there is competent medical evidence of a current low back disability.  The Board, however, finds insufficient evidence of an event, disease, or injury in service upon which a VA examiner's opinion could be based to establish an etiology related to service.  Additionally, there is no competent evidence of record (other than the Veteran's lay assertions) showing that any back disability may be related to service.  Although he has contended that his back disability was incurred in service, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, supra.  The Veteran's own assertions as to a relationship between the a back disorder and service, as discussed below, have been somewhat inconsistent, insufficiently specific, have been unsupported by corroborating evidence, and have herein been found to be outweighed by the absence of documented complaints or prior assertions of claimed disability.  Thus, a VA examination is not warranted for that issue.

The Board concludes that VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's VA and private treatment records.  In addition, the Veteran underwent a VA examination in November 2006 to determine the probable etiology of his lung condition.  The Board finds this VA examination was adequate and included a review of the claims folder and a history obtained from the Veteran.  Examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The Board acknowledges that the Veteran's service treatment records (STRs), as well as clinical records (from Camp Pendleton) from service, are not of record.  The record reflects that the RO has requested the Veteran's STRs and his service clinical records (from Camp Pendleton, dated in August 1970) and was notified on multiple occasions that such records are not available.  In such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

The Veteran's service personnel records show that he was discharged from service by reason of unsuitability.  In a document titled supplementary information, dated August 18, 1970, the Veteran's commanding officer advised the depot aptitude board that the Veteran was sent to the motivation platoon on August 4, 1970, and was sent back to his battalion on August 13, 1970.  It was noted that the Veteran's progress had been at best marginal, and he required constant supervision by his drill instructors.  He did a 9 day tour at the Motivation Platoon, and a 10 day extension was requested by his director of the special training branch, but the request was disapproved and the Veteran was reclassified as an aptitude board candidate.  The Veteran was then referred for a psychiatric evaluation, and it was noted that he had been referred to the Recruit Evaluation Unit by his battalion.  In a letter accompanying him, it was noted that he was not progressing through training in an appropriate manner in his original platoon, and his performance had been brought to the attention of his command.  Their recommendation was that he be given a trial of duty at the Motivation Platoon, Special Training Branch, where he was given individualized instruction and repeated efforts were made to train him.  He was referred back to his command which recommended him for separation and referred him for a psychiatric evaluation.  The conclusion was that the Veteran's open resistance to efforts to help him and his contentiousness identify him as unlikely to compete training, and he was recommended for the depot aptitude board.  The aptitude board then recommended a general discharge under honorable conditions.   

Received from the Veteran in November 1970 was a formal claim for service connection for dizzy spells and for pneumonia.  He claimed that in June 1970, while stationed in San Diego, he started experiencing dizzy spells, which still bothered him.  He also reported that he was treated for pneumonia in August 1970 while stationed in California.  By April 1971 decision, the RO denied the Veteran's claim because he failed to report for a scheduled VA examination.  

Private treatment records from St. Elizabeth's Hospital showed that in March 1978 the Veteran was involved in a motor vehicle accident three weeks prior and he had been under treatment for cervical strain, but reported increasing back pain and tenderness along the entire spine.  In June 1980, a chest x-ray showed no evidence of an active pulmonary lesion.  In June 1980, the diagnosis included bronchitis with possible early right lower lobe pneumonia.  

Private treatment records from St. Agnes Hospital showed that in January 1982, the Veteran was seen for chronic low back pain, and reported the pain had been present for five to six months.  He reported he had an accident in 1976 where he fell off a garage roof and also had a car accident in 1977.  A February 1982 CT of the lumbosacral spine showed a fairly strong suspicion of a central herniated disc at the L4-L5 interspace.  

Private treatment records from Theda Clark Regional Medical Center showed that in August 1988 the Veteran was seen for complaints of low back pain.  He reported a history of a back condition in the past, and two major back injuries in 1976 and 1978, but with no surgical intervention.  He denied any other injuries or complaints.  An x-ray report dated in August 1988 showed that the Veteran had minimal degenerative changes in the lumbar spine, with no other abnormality.  

Received from the Veteran in December 1990, was a formal claim for service connection for lung damage in service.  

By January 1991 rating decision, the RO denied service connection for lung damage, noting that although the Veteran claimed he was treated during service for lung damage, there were no service medical records available.  The RO denied service connection for lung damage, essentially based on a finding that the evidence of record was insufficient to establish that the condition was related to service, and the Veteran had not submitted any medical evidence in support of his claim.  

VA treatment records showed that in 1991 the Veteran was seen for mental health problems, and he reported on several occasions an incident in service where he was beaten by a drill instructor.  In January 1991, he reported he was discharged from the Marine Corps in 1970, after completing boot camp, due to pneumonia.  He also reported that at age 16 he was physically abused by a drill instructor in the U.S. Marines Corps, and had cracked ribs and a rifle butt to the head.  In February 1991, he reported he was angry about being discharged from the Marine Corps after he was hospitalized and treated for pneumonia.  

A November 1991 VA x-ray report of the chest showed that the lung fields were within normal limits, and there was no evidence of pleural fluid or air noted.  An x-ray report of the lumbar spine showed slight narrowing of the intervertebral space at L5-S1, and an otherwise normal lumbosacral spine.

On VA examination in November 1991, the Veteran complained of lung problems and lower back pains.  On the orthopedic examination, he reported having multiple serious injuries to his lower back, including an industrial accident in 1976 and an automobile accident in 1978, and claimed his low back pain persisted since that time.  Examination showed the lungs were clear to auscultation except for scattered wheezes due to a upper respiratory infection.  The diagnosis included chronic low back pain and narrowing of intervertebral space at L5-S1.  On psychological examination, the Veteran reported he lived an angry and spiteful life since he was wrongfully discharged from service, after being in for less than 4 months.  He explained he became sick toward the end, reporting that "they say pneumonia", but claimed he had actually been hit quite often by his drill instructor who kept picking on him, and he injured his lung.  He reported the drill instructor picked on him and three others because of their young age.  

A private x-ray of the lumbosacral spine dated in September 1992 showed a negative study, and mild biconcavity of the intervertebral disk spaces, which may represent mild expansion of the disks. 

Private treatment records from Theda Clark Regional Medical Center showed that in October 1994, the assessment was bronchitis and possibly bilateral pneumonia along with some hypoxia.  A chest x-ray taken in October 1994 showed a relatively unremarkable study, with a slightly prominent interstitial pattern raising the question of pulmonary fibrosis. 

An private x-ray report of the chest, dated in September 1996, showed no acute cardiopulmonary abnormality. 

VA treatment records showed that in December 2000, the Veteran was seen for an initial appointment, and reported that he had several motor vehicle accidents, including one where he sustained a facial laceration and fracture of the nose, and a rear-ended motor vehicle accident in which he sustained a compressed fracture of the vertebrae/disc.  He also reported a fracture of L3 or L4 due to a work-related fall off of a wall.  A VA x-ray report dated in December 2000 showed degenerative changes at the L5-S1 disc space.

VA treatment records showed that in February 2004, the Veteran underwent a chest x-ray which revealed no radiographic evidence to indicate acute pulmonary disease.  

Treatment records from Theda Clark Medical Center showed that the Veteran suffered a stroke in January 2005.  Thereafter, he underwent a chest x-rays which showed no radiographic evidence of acute cardiopulmonary disease.  

Received from the Veteran in April 2005 was a formal claim for pension, in which he reported that his degenerative disc disease of the spine began in 1974.  

VA treatment records show that in January 2006, the Veteran was treated for an exacerbation of his chronic COPD.  In February 2006, he denied having headaches.  An x-ray of the lumbar spine taken in February 2006 revealed severe narrowing of the L5-S1 intravertebral disc.  

Received from the Veteran in February 2006, was a formal claim for service connection for several disabilities, including a lung condition (to include scar tissue and susceptibility to pneumonia and bronchitis).  Therein, the Veteran reported that in August 1970, while stationed at Camp Pendleton, the Veteran had just gotten off century duty at headquarters and his staff sergeant called him into his quarters, along with 4 or 5 other residents, and was upset with the Veteran for missing a sentence in the articles of procedure, and had the Veteran lay on the floor, while yelling at him and calling him names.  The Veteran claimed the staff sergeant started beating him with his rifle butt and verbally abusing him, and then the Corporal that was second in charge kicked him in the thigh.  Thereafter, he was reportedly told to return to his bunk, and was carried back to his bunk by two other residents.  He reported that the following morning he was hospitalized because he could not breathe.  He was reportedly taken to the Navy Base Hospital at Camp Pendleton, where they said he had three broken ribs and that the ribs had punctured his lung and made it hard for him to breathe.  The Veteran claimed that his lung condition - the scar tissue, susceptibility to pneumonia and bronchitis was due to the assault in service.   

Private treatment records from St. Elizabeth's Hospital showed that in May 2006 the Veteran underwent an x-ray of the chest which showed no radiographic evidence for acute cardiopulmonary disease.  In June 2006, he complained of lower back pain, and reported he had this pain for years, but the pain had increased over the three weeks prior.  The diagnosis was sciatica.  

On a VA examination in October 2006, for PTSD, the Veteran reported that in service he was beaten with the butt of a rifle and kicked by a drill instructor, Sergeant F.  He claimed that within one or two days after this beating he was hospitalized with broken ribs, respiratory problems, and multiple bruises at "Naval Base Hospital Pendleton" and believed he was on Ward 12.  He reported he was fearful when he was on the ground, being kicked and beaten, because he did not know when or if the beating would stop.  It was also noted that this was the traumatic stressor that the Veteran cited as causing his PTSD.  The examiner opined that the Veteran's symptoms meet the DSM-IV diagnostic criteria for PTSD, and that they were related to the traumatic stressor from the military that the Veteran reported during the examination.  

On a VA examination in November 2006, the Veteran claimed aid and attendance or housebound status, as well as a respiratory disorder.  He reported he smoked tobacco since the age of 12, and was trying to cut down currently to one and a half packs a day.  He lived with his wife who also smoked a pack per day.  He alleged that he had a punctured lung during service, which resulted in chronic bronchitis and pneumonia.  The diagnoses included tobacco abuse, with subsequent COPD.  The examiner opined that it was at least as likely as not that the Veteran's continued tobacco abuse, despite having a stroke, has affected his lungs.  The examiner noted that it was well documented throughout medical literature that continued tobacco abuse and being in the presence of another smoker will affect the lungs in a deleterious manner.  Despite the claims of the Veteran that he punctured his lung in the military in the 1970s, this did not prevent him from having over 30 years of physical activity as a carpenter and did not stop him from continuing smoking.  The examiner noted that by the Veteran's own recollection, his last pulmonary disorder with chronic treatment was over 10 years ago, and, opined that, therefore, his pulmonary condition was not related to his distant military service.  On physical examination, the examiner noted the Veteran had no deformities of the spine, but that he reported having chronic low back pain from degenerative joint disease, possibly from his many years as a construction worker.  The diagnoses included chronic low back pain.

In a statement dated in January 2007, the Veteran reported he had a back condition as a result of the beating he took while in service, and that he had had back problems since his separation from service to the present.  

In a statement dated in January 2007, the Veteran reported that with regard to his claim for COPD (residuals of broken ribs, to include a lung condition with susceptibility to pneumonia and bronchitis), he was treated after the beating in service, as an inpatient, at the Naval Hospital at Camp Pendleton, from August 1, 1970 through August 23, 1970.

In a March 2007 statement, the Veteran reported that while in service he was an inpatient for approximately one to one and a half weeks at the Naval Base Hospital in San Diego for a lung problem, his back, and headaches.  He claimed that x-rays were taken at the time, of his back and chest.  The Veteran reported that the lung problem turned out to be punctured lung and fluid in the lung, reportedly from the beating he sustained in service.

III. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran had ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board does recognize that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

IV. Analysis

The Veteran essentially contends that he has migraine headaches which he reportedly started experiencing in service, while in boot camp.  He also contends that he was beaten by a drill instructor in service, which reportedly caused injury to his ribs and lungs and led to him developing pneumonia in service as well as lung damage.  He claims his current COPD is related to the lung damage in service.  Finally, he contends that the beating by the drill instructor in service also injured his back, which led to his current low back disability.

With regard to the Veteran's claims, the Board notes that there are current disabilities.  With regard to headaches, the Veteran is competent to report he has experienced headaches since service and continues to experience headaches, because the symptoms are readily observable.  With regard to COPD, the record shows he had been diagnosed with and treated for COPD.  With regard to his back, the Veteran has been diagnosed with narrowing of intervertebral space at L5-S1.  

With regard to the claim for service connection for headaches, the Board notes that a review of post-service treatment records (VA and private) dated from 1978 through 2006 do not appear to show any treatment for or even complaints of headaches.  Moreover, on more recent treatment records in 2004 and 2005, on a review of systems, he denied having headaches.  Thus, what is missing in this case is competent medical evidence of a link between the Veteran's reported current headaches and service.  STRs are unavailable, as noted above, and the Veteran contends he has had headaches since boot camp, although he did not indicate he was treated for such headaches in service.  There has been no showing that he complained of headaches at that time, nor has there been any competent medical evidence submitted linking his current headache complaints to service.  Moreover, as explained above, a VA examination is not warranted to address any such relationship between headaches and service.  While the Veteran is competent to report he has headaches, as noted above, he is a layperson without medical expertise and, as such, he is not qualified to address questions requiring medical training for resolution, such as a medical opinion as to etiology.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, supra.  Thus, what is missing from the record is competent evidence showing that the Veteran's headaches are causally related to active service.  The Board recognizes that the Veteran has sincerely contended that his headaches had an onset in, and are related to service.  While lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board does not believe that the etiology of headaches is subject to lay diagnosis.  Jandreau v. Nicholson, supra.  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether current headaches had an onset in service, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications.  Thus, service connection for migraine headaches is not warranted.  

With regard to the claims for service connection for a back condition and COPD, the Board notes that STRs and in-service clinical records are unavailable.  The Veteran has contended he was beaten by a drill instructor, in service, at Camp Pendleton, and was hospitalized thereafter, reportedly from August 1, to August 23, 1970.  The Board, however, finds that his contentions in this regard are problematic.  While the Veteran is certainly competent to report he sustained a beating by a drill instructor in service, and the Board has no reason to question this report - especially since PTSD has been granted based on this reported in-service trauma, due to inconsistencies in the record, which implicate the Veteran's credibility in this regard, it is unclear that the Veteran sustained injuries to the extent he claims and/or that he was hospitalized thereafter for treatment for those reported injuries.  

As noted above, VA has conceded that the Veteran suffered a traumatic experience in service at the hands of a drill instructor, and the Veteran's contentions in this regard are accepted.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  After reviewing the record, the Board cannot give great weight and credibility to the Veteran's account in light of the evidence of record which shows several inconsistencies in the Veteran's account.  

First, with regard to his claim for service connection for a back condition, although a low back disorder was objectively demonstrated in February 1982, at that time the Veteran complained chronic low back pain for five or six months and reported two prior accidents involving his back (in 1976 and 1977), but did not mention the reported in-service back injury by the drill instructor.  Moreover, in August 1988, when seen for low back pain, he reported a history of a back condition in the past, and two major back injuries in 1976 and 1978, but denied any other injuries.  Likewise, on VA examination in November 1991, he reported having multiple serious injuries to his lower back, including an industrial accident in 1976 and an automobile accident in 1978, and claimed his low back pain persisted since that time, but did not mention his reported in-service back injury.  And while he did mention at that time that he was injured by his drill instructor in service, he did not mention that his back was injured; rather, he indicated that his lung was injured.  Thereafter, the Veteran continued to complain of low back pain and continued to report the beating in service, but not until January 2007, when he filed the instant claim for service connection, did the Veteran first assert that he had a back condition as a result of the beating in service, and that he had had back problems since separation from service.  Likewise, in March 2007, he first reported that he was inpatient in service for approximately one to one and a half weeks at the Naval Base Hospital in San Diego for his back (and his lung problem and headaches).  

While the Board understands that the Veteran suffered a stroke in January 2005 that may have affected his memory, the Board notes that treatment records dated prior to January 2005 do not show that he at any time linked his back problems to an in-service injury; rather he attributed his back symptoms to accidents in the 1970s.  Additionally, the Board notes that the Veteran's service personnel records, as well as his initial post-service claim filings, do not appear to mesh with his current contentions.  He most recently claims he was hospitalized in August 1970 for an extended period after a beating by a drill instructor, and treated for back and lung injuries.  In that regard, his service records show that he was having problems adapting to service, that his progress had been at best marginal, and he required constant supervision by his drill instructors.  On August 4, 1970, he was sent to a motivation platoon for a 9 day tour, where he was given individualized instruction and repeated efforts were made to train him, and though an extension of this was requested, on August 13, 1970, was sent back to his battalion.  These dates do not mesh with the Veteran's contentions that he was hospitalized from August 1st through August 23rd.  His service records show that he was then reclassified as an aptitude board candidate, and underwent a psychiatric evaluation which concluded that his open resistance to efforts to help him and his contentiousness identified him as unlikely to complete training, and he was recommended for the depot aptitude board, which recommended a general discharge under honorable conditions.  Then, just two months after he was discharged from service, he filed a claim for service connection for pneumonia, and claimed he was treated for and hospitalized for pneumonia in August 1970, with no mention of any other lung injuries.  It was not until December 1990, that the Veteran that filed a formal claim for service connection for lung damage in service.  Thereafter, he reported he was discharged from the Marine Corps in 1970, after completing boot camp, due to pneumonia.  He also reported he was physically abused by a drill instructor who had cracked his ribs and hit him with a rifle butt to the head.  On the VA examination in 1991, he claimed that he became sick toward the end of service, and that "they" said he had "pneumonia" in service, but he claimed he had been hit by his drill instructor who kept picking on him and that was how he injured his lung.  Thereafter, he continued to assert his lung was damaged in service due to the beating by the drill instructor, and that, as a result, he had developed COPD.  The record, however, reflects that it was not until November 2006, on the VA examination, that the diagnoses included tobacco abuse, with subsequent COPD.  Thus, the Board concludes that although the Veteran's report of being beaten and traumatized by a drill instructor in service, especially in light of his assignment to a motivation platoon for 9 days, is deemed credible, his related contentions that he was injured in the back and ribs/lung, such that he was hospitalized for an extended period for treatment for those injuries, are simply not credible as his contentions in this regard have been inconsistent and are at odds with other evidence of record.

Additionally, the Board notes that the preponderance of the competent medical evidence of record is against a link between the Veteran's current back disability or his current COPD and service.  On the VA examination in November 2006, the examiner opined that the Veteran's pulmonary condition was not related to his distant military service.  The Veteran has not submitted competent medical evidence to the contrary.  Thus, although the Veteran has sincerely contended that his current back condition and COPD are related to service, the preponderance of the competent medical evidence of record does not support his assertions, and his statements do not constitute competent evidence of a medical nexus as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, supra.  

With consideration of the competent evidence of record, the Board finds that the preponderance of the evidence is against the claims of service connection for migraine headaches, a back condition, and COPD.  Consequently, the benefit-of-the-doubt rule does not apply and the claims for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for migraine headaches is denied.

Service connection for a back condition is denied.

Service connection for COPD is denied.


REMAND

The Veteran contends that his coronary artery disease is related to his service-connected PTSD.  He has also claimed that his heart problems and past heart attacks are related to his service-connected PTSD.  

The record reflects that the Veteran's heart problems apparently started in the mid-1980s.  A VA discharge summary showed that he was hospitalized in October 1986 for cardiac catheterization.  His diagnoses included angina and coronary artery disease.  He reported having chest pain for the past two years, and he began seeking medical help for his chest pain in February 1986 treatment records

A review of the record shows that there is a VA medical opinion and a medical excerpt which tends to support the Veteran's claim, and a VA medical opinion which goes against his claim.  In that regard, in a July 2007 letter, a VA staff psychiatrist opined that the Veteran's "mental health (PTSD) negatively impacts [his] physical health and vice versa".  In April 2007, the Veteran submitted a fact sheet from the National Center for PTSD regarding relationships between trauma, PTSD, and physical health, and specifically addressing a possible association between PTSD and cardiovascular health.  Additionally, on VA examination in June 2007, the diagnosis was coronary artery disease with stable angina, and the examiner opined that the Veteran's coronary artery disease was less likely as not caused by or aggravated by his PTSD.  

The Board, however, finds that none of the medical opinions provided is sufficient in order to render a decision in this matter.  The problem with the July 2007 opinion from the VA psychiatrist is that it is not specific and does not provide supporting rationale.  The problem with the fact sheet from the National Center for PTSD is that the information and opinions provided are not specific to the Veteran.  

Finally, the problem with the June 2007 VA examiner's opinion is that it does not include a review of the July 2007 letter from the VA psychiatrist.  Moreover, although the VA examiner in June 2007 indicated a thorough review of the claims folder, it is unclear whether the examiner reviewed the fact sheet from the National Center for PTSD, which was associated with the claims folder in April 2007, as the examiner indicated that she was not aware of any "cardiology literature" that supports a relationship between PTSD and coronary artery disease.  It is unclear whether the specification of "cardiology literature" may be to distinguish the nature of the literature from the National Center for PTSD, as opposed to literature from a cardiology provider or association.  Thus, in order to attempt to reconcile the medical evidence of record and to determine whether the Veteran's coronary artery disease may be related to his service-connected PTSD, either by direct causation or by aggravation, this case must be remanded for further evidentiary development, including another VA examination with opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Forward the claims folder, including a copy of this remand, to an appropriate VA examiner, to determine the probable etiology of his coronary artery disease, to specifically include whether coronary artery disease may be related to his PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  If the VA examiner cannot provide the requested opinions without examining the Veteran, then he should be scheduled for an examination.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's coronary artery disease is related to or is aggravated by his PTSD.  If it is found that coronary artery disease is aggravated by PTSD, the degree of coronary artery disease which would not be present but for the PTSD should be identified, if possible.  

The examiner is requested to discuss and reconcile the opinions expressed by the VA psychiatrist in July 2007, the VA examiner in June 2007, and the fact sheet from the National Center for PTSD.  All opinions rendered should be accompanied by a clear rationale consistent with the evidence of record.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why this is so.

a.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

b.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  He should also be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


